Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 25, 2011                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  142344                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  IRA GORDON and YOLANDA GORDON,                                                                          Brian K. Zahra,
           Plaintiffs-Appellants,                                                                                    Justices

  v                                                                SC: 142344
                                                                   COA: 293084
                                                                   Berrien CC: 2006-003082-CK
  JIM LIPPENS CONSTRUCTION, INC.,
  JIM LIPPENS, and CHIKAMING TOWNSHIP,
             Defendants,
  and
  HOWARD GAUL,
          Defendant-Appellee.

  _________________________________________/

        On order of the Court, the application for leave to appeal the November 30, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        MARILYN KELLY and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 25, 2011                        _________________________________________
           t0518                                                              Clerk